DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. [WO 2014017150 A1.]
Kawaguchi et al. discloses a reactor including a coil that has wound portions formed by winding a winding wire [2A, 2B], and a magnetic core [3] that includes inner core portions [31] arranged inside of the wound portions and outer core portions [32] arranged outside of the wound portions, the reactor comprising: outer resin portions [6] covering at least outer surfaces of the outer core portions; 
a terminal platform [figures 3, 5 and 6Sa] that is formed in one piece protruding on the outer surface of an outer resin portion among the outer resin portions and has fastening portions configured to fasten terminal fittings [8a, 8b] connected to end portions of the winding wire to terminals of an external wiring; and 
a fixing portion [figure 3, 5 and H3/H4] that is formed in one piece on the terminal platform and is for fixing the reactor to an installation target, wherein the terminal platform and the fixing portion are integrated.
Kawaguchi et al. discloses the instant claimed invention except for the specific thickness of the terminal platform relative to the fixing portion.
The specific thickness would have been an obvious design consideration based on the intended application and/or environment uses for the purpose of facilitating mounting and/or connections.
Regarding claims 2-3, the specific nuts/bolts of the fastening portions would have been an obvious design consideration for the purpose of improving securing the terminal to the terminal block/platform.
Regarding claims 4 and 6-7, Kawaguchi et al. inherently discloses a wall portion formed by the outer resin portion is included between the terminal platform and the fixing portion [figures 3 and 5-6.]
Regarding claims 5 and 8-10, Kawaguchi et al. further discloses a sensor [81] configured to measure a physical amount of the reactor, wherein a wiring locking portion [6F, 6R] configured to lock a wiring of the sensor is formed on the resin portions.
The specific location/arrangement of the wiring locking portion on the resin portion would have been an obvious design consideration for the purpose of improving locking.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837